Citation Nr: 1453777	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-38 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1975 to June 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that, in pertinent part, denied service connection for hypertension.  The Veteran timely appealed.

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  In June 2011 and in June 2012, the Board remanded the matter for additional development.

In a January 2013 decision, the Board denied service connection for hypertension.  

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for readjudication.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

Records 

In November 2014, the Veteran reported receiving recent treatment for hypertension at the Houston VA Medical Center.  These VA treatment records are pertinent to his claim and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Hypertension 

In this case, there is conflicting evidence of record as to when the Veteran's hypertension began.  The Court's Memorandum Decision instructed the Board to resolve this factual issue, in order to establish a factual foundation for an examiner's opinion.  A medical opinion based on an inaccurate factual premise has no probative value.

Here, service dental records reflect that the Veteran checked "no" in March 1981, in response to whether he ever been treated for hypertension.

Private treatment records, dated in October 2005, first reflect that the Veteran was taking medication at that time for mild hypertension.  

VA treatment records, dated in November 2005, show an Axis I diagnosis of PTSD and an Axis III diagnosis of hypertension.  In November 2007, a VA examiner opined that the Veteran's PTSD symptoms required continuous medications.

VA records show that the Veteran's service-connected PTSD was assigned a 50 percent disability rating, effective November 2005; and that his medications were reconciled through review, verification, and clarification on a regular basis.  Records dated in June 2008 show that the Veteran was started on "bupropion" at his last visit due to complaints of being more depressed and having more difficulty dealing with work stresses.

In October 2008, a VA examiner (Dr. David N. Toth) noted the Veteran's medical history as reflecting that the Veteran had been diagnosed with hypertension during a routine examination about four-to-five years earlier; and that the Veteran had been told that he would continue taking medicine for the rest of his life.  The Veteran also was told that his blood pressure was elevated during psychiatric treatment; and the record reflects that after he was allowed to rest awhile, his blood pressure returned to normal.  His blood pressure at that time was controlled, and the Veteran took medication on a regular basis.

Following examination in October 2008, the VA examiner diagnosed essential hypertension, ongoing; and opined that it is not as likely as not that the Veteran's PTSD has caused his hypertension.  The VA examiner also opined that it is as likely as not that the Veteran's PTSD has caused transient elevations in blood pressure that would be considered aggravation, but that it is not as likely as not that this caused permanent blood pressure changes for the Veteran.

Another VA examiner (Dr. Alan H. Dinesman) in October 2008 noted that the Veteran had been on hypertensive medications, as well as medications for his PTSD symptoms, for four-to-five years each.

Records dated in March 2009 show that the Veteran was doing well using his current medication regimen.

The report of a January 2010 VA examination reflects that the Veteran reported having hypertension since 2003, and that he is treated with medication for this condition.  Records dated in January 2010 also show that the Veteran reported that the "bupropion" that he took has been the most tolerable medication and the most useful for him; the dosage of "bupropion" was then increased.

VA records dated in November 2010 show that the Veteran's hypertension was stable and controlled on medications.

Effective January 2011, the Veteran's service-connected PTSD was assigned a 70 percent disability rating.

VA records dated in June 2011 show that the Veteran's hypertension was stable and controlled on medications.

In a July 2011 addendum, one of the October 2008 VA examiners (Dr. Alan H. Dinesman) had noted a review of the Veteran's claims file; and then opined that none of the Veteran's service-connected disabilities has a clear pathophysiology which would lead to persistent or permanent aggravation of hypertension.

VA records dated in July 2012 show that the Veteran's hypertension was stable and controlled on medications.

An internet article submitted by the Veteran in August 2012 reflects that "bupropion" has been linked to increased blood pressure.  See  http://highbloodpressure.about.com/od/lifeafterdiagnosis/a/antidepressants.htm?p+1

In an August 2012 addendum, another VA examiner (Dr. Herbert L. Ingham) had noted a review of the Veteran's claims file; and then opined that the Veteran's hypertension was less likely as not proximately due to or the result of the Veteran's service-connected PTSD.  The VA examiner reasoned that the onset of the Veteran's hypertension was around 2003 to 2004, although the exact time of diagnosis was unclear; and noted that the Veteran had been treated with medication for hypertension since 2005, but that the exact time it was started was unclear.  The VA examiner also noted that the Veteran was diagnosed with PTSD in 2005, and was treated with medications.  The examiner opined that it was less likely as not that the "bupropion" and other antidepressants have caused the hypertension because the Veteran was diagnosed with hypertension prior to starting "bupropion."  The examiner also opined that it was less likely as not that the "bupropion" and other antidepressants permanently worsened the Veteran's hypertension because the hypertension had remained well controlled on medication; and that there was no increase in medication for treatment of hypertension since the "bupropion" and other antidepressants were started.  

Given the discrepancies and uncertainties noted above as to the date of likely onset of the Veteran's hypertension, the medical evidence of record is insufficient to make a decision on the claim.  Hence, the Veteran is entitled to a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, dated from December 2013; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran a VA examination to determine the etiology of any hypertension found to be present, and to identify the date of likely onset of hypertension.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that hypertension is related to active service.  Please provide a complete explanation for the opinion.

The examiner should specifically identify the date of likely onset of the Veteran's hypertension.

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD, and/or medications taken for treatment, caused hypertension.  Please provide a complete explanation for the opinion.
 
The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD, and/or medications taken for treatment, aggravated (i.e., permanently worsened) the Veteran's hypertension beyond the natural progress of the disease.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported 
by a complete rationale in a report.  Review of the entire file is required; however, attention is invited to the October 2008, January 2010, July 2011, and August 2012 medical opinions, and with the Veteran's credible testimony before the Board in March 2011.

The Veteran's claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3. After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



